IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs May 4, 2016

           STATE OF TENNESSEE v. CARROLL RENEE CREWS

                   Appeal from the Circuit Court for Dyer County
                   No. 14-CR-78    Russell Lee Moore, Jr., Judge


                No. W2015-01683-CCA-R3-CD - Filed June 2, 2016


Following a jury trial, the Defendant, Carroll Renee Crews, was convicted of selling
dihydrocodeinone, a Class D felony. See Tenn. Code Ann. § 39-17-417. The trial court
imposed a sentence of twelve years’ incarceration to be served at sixty percent. In this
appeal as of right, the Defendant contends that the evidence was insufficient to sustain
her conviction. Following our review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which ALAN E. GLENN
and J. ROSS DYER, JJ., joined.

James E. Lanier, District Public Defender; and Sean P. Day, Assistant District Public
Defender, for the appellant, Carroll Renee Crews.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
C. Phillip Bivens, District Attorney General; and Karen Waddell Burns, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                              FACTUAL BACKGROUND

       Officer Lynn Waller of the Dyersburg Police Department (DPD) testified that he
was on patrol with another DPD officer, Charlie Cox, on September 28, 2013, when they
drove by the H&S Market. As they were driving by, Officer Waller saw the Defendant
“lean[ing] into the window” of a red pickup truck and “talking to the driver of the pickup
truck.” Officer Waller drew Officer Cox’s attention to the truck. Officer Waller testified
that he saw what appeared to be a “hand to hand” drug transaction. Officer Cox testified
that he “saw money being transferred” from the Defendant “back and forth to the guy
driving the truck.”

       Officers Waller and Cox pulled into the store’s parking lot. As they did, the
Defendant quickly walked away from the red truck and back to her car. Officer Waller
stopped the Defendant as she got into her car and confronted her with what he had seen.
The Defendant denied selling pills to the driver of the pickup truck. The Defendant told
Officer Waller that the driver was a family member whom she was giving “some Xanax”
to because a mutual relative had “just died.” However, Officer Waller testified that the
Defendant was unable to tell him the name of the driver of the truck. Officer Waller
found an empty “pill bottle” with the Defendant’s “name on it” when he searched her.

        Officer Waller then spoke to the occupants of the red pickup truck. The driver
was a man named Brandon Williams. The passenger was a man named Kenneth Connell.
Officer Waller testified that Mr. Williams was “cooperative” and gave him “four
[h]ydrocodone pills” from “[h]is pocket.”1 Subsequent forensic testing by the Tennessee
Bureau of Investigation confirmed that the pills were dihydrocodeinone. Officer Waller
also found a twenty-dollar bill, two one-dollar bills, and eight quarters in “[t]he pocket”
of the driver’s side door of the pickup truck. Officer Waller testified that he found a
small amount of marijuana on the persons of both Mr. Williams and Mr. Connell but that
he let them “thr[o]w [it] out” rather than charge them for simple possession.

       Mr. Williams testified that he was giving a ride to “a friend” when he stopped at
the H&S Market to purchase some cigarettes. According to Mr. Williams, the Defendant
approached him in the parking lot of the store. Mr. Williams described the Defendant as
an “acquaintance” of his. Mr. Williams testified that the Defendant asked him if he
wanted to buy “some [h]ydros.” The Defendant offered the pills to Mr. Williams for four
dollars per pill, sixteen dollars total. Mr. Williams claimed that he agreed to buy the pills
because the Defendant had “said she needed some money.”

        Mr. Williams testified that he gave the Defendant a twenty-dollar bill and that she
was in the process of giving him his change, two one-dollar bills and eight quarters, when
Officers Waller and Cox pulled up. When the officers pulled up, the Defendant dropped
all of the money and tried “to get back to her car.” Mr. Williams admitted that he had a
small amount of marijuana on him that day. Mr. Williams testified that he was honest
with Officer Waller and that he had testified truthfully about what had happened that day.

       Mr. Williams admitted that he had prior convictions for driving under the
influence, driving with a revoked license, and simple possession of marijuana. On cross-
examination, Mr. Williams further admitted that he had a recent conviction for

1
    Hydrocodone is a common synonym for dihydrocodeinone.
                                                -2-
misdemeanor theft, a prior conviction for criminal impersonation for giving a police
officer a false name, and a prior charge of filing a false report for reporting his car stolen
after he had wrecked it. Mr. Williams also admitted on cross-examination that Officer
Waller had told him that day that he could have been charged with simple possession and
that the truck he was driving could have been seized. Mr. Williams admitted that he “was
truthful with” Officer Waller because he did not want to be charged with simple
possession.

      Based upon the foregoing, the jury convicted the Defendant of selling
dihydrocodeinone. Following a sentencing hearing,2 the trial court sentenced the
Defendant as a career offender to twelve years’ incarceration to be served at sixty
percent. This timely appeal followed.

                                            ANALYSIS

       The Defendant contends that the evidence was insufficient to sustain her
conviction. The Defendant argues that no rational juror would believe Mr. Williams’s
“self-serving” testimony and that Mr. Williams’s testimony was “the only evidence” of
the offense. The State responds that the evidence was sufficient to sustain the
Defendant’s conviction.

       An appellate court’s standard of review when the defendant questions the
sufficiency of the evidence on appeal is “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,
319 (1979). This court does not reweigh the evidence, rather, it presumes that the jury
has resolved all conflicts in the testimony and drawn all reasonable inferences from the
evidence in favor of the State. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984);
State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness
credibility, conflicts in testimony, and the weight and value to be given to evidence were
resolved by the jury. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

      A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Bland, 958 S.W.2d at 659; State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). A guilty verdict “may not be based solely
upon conjecture, guess, speculation, or a mere possibility.” State v. Cooper, 736 S.W.2d
125, 129 (Tenn. Crim. App. 1987). However, “[t]here is no requirement that the State’s
proof be uncontroverted or perfect.” State v. Williams, 657 S.W.2d 405, 410 (Tenn.

2
 The Defendant does not challenge her sentence on appeal, and a transcript of the sentencing hearing was
not included in the record on appeal.
                                                  -3-
1983). Put another way, the State is not burdened with “an affirmative duty to rule out
every hypothesis except that of guilt beyond a reasonable doubt.” Jackson, 443 U.S. at
326.

       The foregoing standard “applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of [both] direct and circumstantial evidence.”
State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). Both “direct and
circumstantial evidence should be treated the same when weighing the sufficiency of
such evidence.” State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011). The duty of this
court “on appeal of a conviction is not to contemplate all plausible inferences in the
[d]efendant’s favor, but to draw all reasonable inferences from the evidence in favor of
the State.” State v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).

       It is an offense for a person to knowingly sell a controlled substance. Tenn. Code
Ann. § 39-17-417(a)(3). Dihydrocodeinone is classified as a Schedule III controlled
substance in Tennessee. Tenn. Code Ann. § 39-17-410.

       Questions regarding the credibility of a witness are the province of the jury. Here,
the jury heard the impeaching evidence regarding Mr. William’s character for
untruthfulness and, in spite of that evidence, chose to accredit Mr. Williams’s testimony.
We will not disturb the jury’s determination on appeal.

        Furthermore, Mr. Williams’s testimony was corroborated by the testimony of
Officers Waller and Cox. Officer Waller testified that he saw what he believed was a
“hand to hand” transaction between the Defendant and Mr. Williams. Officer Cox
testified that he saw money being exchanged between the Defendant and Mr. Williams.
The Defendant lied to Officer Waller about her relationship with Mr. Williams. Officer
Waller also found an empty pill bottle when he searched the Defendant. Officer Waller
testified that Mr. Williams was cooperative with him and produced four
dihydrocodeinone pills. Officer Waller also found the exact amount of money described
in Mr. Williams’s testimony inside the truck. Accordingly, we conclude that the
evidence was sufficient to sustain the Defendant’s conviction.

                                     CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgment of
the trial court is affirmed.



                                                  _________________________________
                                                  D. KELLY THOMAS, JR., JUDGE
                                            -4-